WHEELER, District Judge.
This is a review of the proceedings of the referee in ordering the sale of the homestead which is subject to a prior debt of $223.84, and understood to be inseparable. The bankrupt should have, if he has not had, the privilege of retaining the homestead on payment to the trustee of that sum. It is the duty of the trustee to set out the homestead. The sale and setting out the right in money are a part of the proceedings for that purpose, which it is the duty of the trustee, and not of the bankrupt, to pay for. The homestead right extends to all there is besides the value of $223.84, and that right is not chargeable with converting the trustee’s right into money. Therefore the avails of the sale, after deducting that sum, should be paid over to the bankrupt. Order modified accordingly, and then affirmed.